UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4024



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANIEL MONTRELL MYRICK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CR-05-37)


Submitted:   July 31, 2006                 Decided:   August 24, 2006


Before WILLIAMS, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Diana H. Cap, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Christine Witcover
Dean, Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Daniel Montrell Myrick pled guilty to possession with

intent to distribute cocaine (Counts 1, 2) and possession with

intent to distribute more than five grams of cocaine base and a

quantity of cocaine (Count 3) and was sentenced to 100 months of

imprisonment on each conviction to be served concurrently with each

other.   On appeal, Myrick argues that the district court erred by

refusing to depart from the advisory guidelines range, which takes

into account the 100:1 crack to powder cocaine sentencing ratio.

For the reasons that follow, we affirm.

          The   district     court   considered   Myrick’s   properly

calculated sentencing range of 100 to 125 months and the factors

set forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006) and

sentenced him to 100 months of imprisonment.       After the Supreme

Court’s opinion in United States v. Booker, 543 U.S. 220 (2005), a

sentencing court is no longer bound by the range prescribed by the

sentencing guidelines.     See United States v. Hughes, 401 F.3d 540,

546-47 (4th Cir. 2005).      In determining a sentence post-Booker,

sentencing courts are still required to calculate and consider the

applicable guideline range as well as § 3553(a).     If the sentence

imposed is within the properly calculated guideline range, it is

presumptively reasonable.     United States v. Green, 436 F.3d 449,

456 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).




                                 - 2 -
           Moreover, we have recently considered and rejected a

post-Booker   challenge   to   the   100:1   crack     to    powder   cocaine

sentencing ratio contained in the sentencing guidelines.                  See

United States v. Eura, 440 F.3d 625 (4th Cir. 2006), petition for

cert. filed, June 20, 2006 (No. 05-11659).           Because the district

court   appropriately   treated   the     guidelines    as   advisory,    and

properly calculated and considered the guideline range and the

relevant § 3553(a) factors, we find the sentence reasonable.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                  - 3 -